On Return to Remand

McMILLAN, Judge.
This case was remanded in order for the trial court to assess the penalty prescribed under the Demand Reduction Assessment Act for a defendant who is convicted of unlawful distribution of a controlled substance. The court has now filed its return, which reflects that, on remand, the appellant was fined $1,000, as mandated by § 13A-12-281, Code of Alabama 1975.
Therefore, the judgement of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All judges concur.